Citation Nr: 0211536	
Decision Date: 09/06/02    Archive Date: 09/09/02

DOCKET NO.  97-15 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial compensable rating for 
bilateral pes planus.

2.  Entitlement to a compensable rating for headaches.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

J. M. Daley, Counsel



INTRODUCTION

The veteran had active service from April 1972 to April 1992.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from June 1996 and February 1997 rating decisions 
of the Waco, Texas, Department of Veterans Affairs (VA) 
Regional Office (RO).


FINDINGS OF FACT

1.  All information and evidence necessary for an equitable 
disposition of the appeal have been obtained.

2.  The veteran's bilateral pes planus is not more than mild 
in degree.

3.  The veteran experiences frequent headaches, but they are 
not prostrating in nature.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for bilateral pes 
planus have not been met.  38 U.S.C.A. § 1155 (West 1155); 38 
C.F.R. §§ 4.7, 4.71a, Diagnostic Code 5276 (2001).

2.  The criteria for a compensable rating for headaches have 
not been met.  38 U.S.C.A. § 1155 (West 1155); 38 C.F.R. 
§§ 4.7, 4.124a, Diagnostic Code 8100 (2001).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

During the pendency of the veteran's appeal, the VCAA, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), was signed into law.  
In addition, regulations implementing the VCAA (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West Supp. 2001)), were published at 66 Fed. Reg. 45,620, 
45,630-32 (August 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326).  For the 
purposes of this decision, the Board will assume that the 
VCAA and the implementing regulations, to include the notice 
and duty to assist provisions, are applicable to the 
veteran's claims.  

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.

The VCAA and the implementing regulations were in effect when 
the RO most recently considered the veteran's claims.  The 
record reflects that in rating actions, statements of the 
case and supplemental statements of the case the veteran has 
been notified of the law and regulations governing the 
evaluation of pes planus and headaches, the evidence 
considered by the RO and the reasons for its determinations.  
In addition the RO has afforded the veteran appropriate 
examinations.  

In a letter dated in April 2001, the RO advised the veteran 
as to the provisions of the VCAA and specifically informed 
him as to the division of responsibilities between the 
claimant and VA in obtaining evidence for consideration in 
connection with the appeal.  The veteran was advised in a 
letter dated in August 2002 that his claims were being 
returned to the Board.  At that time he was informed as to 
the procedure for submitting additional evidence.  Neither 
the veteran nor his appointed representative has identified 
any outstanding evidence or information that could be 
obtained to substantiate the claims.  The Board is also 
unaware of any such outstanding evidence or information.  As 
such, the Board finds that the facts pertinent to these 
claims have been properly developed and no further action is 
required to comply with the VCAA or the implementing 
regulations.  

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Schedule), 38 C.F.R. 
Part 4 (2001).  The percentage ratings contained in the 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and the residual conditions in civil occupations.  38 
U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2001). 

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7.  All benefit of the doubt will be 
resolved in the veteran's favor.  38 C.F.R. § 4.3 (2001); see 
also 38 U.S.C.A. § 5107(b) (West Supp. 2001).

In accordance with 38 C.F.R. §§ 4.1, 4.2 (2001) and Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991), the Board has reviewed 
all evidence of record pertaining to the history of the 
service-connected headaches and bilateral pes planus.  The 
Board has found nothing in the historical record which would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.

Pes Planus

In a rating decision dated in February 1997, the RO granted 
service connection for bilateral pes planus, and evaluated it 
as noncompensably disabling, effective May 1, 1992.  The 
veteran appealed the assignment of a noncompensable 
evaluation.  In Fenderson v. West, 12 Vet. App. 119 (1999), 
it was held that evidence to be considered in the appeal of 
an initial assignment of a rating disability was not limited 
to that reflecting the then current severity of the disorder.  
In Fenderson, the Court also discussed the concept of the 
"staging" of ratings, finding that, in cases where an 
initially assigned disability evaluation has been disagreed 
with, it was possible for a veteran to be awarded separate 
percentage evaluations for separate periods based on the 
facts found during the appeal period.  Fenderson at 126-28.

The Court has taken notice that pes planus is defined as 
"flat feet."  See, e.g., Buckley v. West, 12 Vet. App. 76, 
79 (1998), citing DORLAND'S ILLUSTRATED MEDICAL DICTIONARY 
1268 (28th ed. 1994).  

Acquired flatfoot warrants a noncompensable evaluation if it 
is mild with symptoms relieved by built-up shoe or arch 
support.  Where flat feet are moderate, with weight-bearing 
line over or medial to the great toe, inward bowing of the 
tendo achillis, and pain on manipulation and use of the feet, 
bilateral or unilateral, a 10 percent rating is warranted.  
Severe, bilateral flatfeet with objective evidence of marked 
deformity (pronation, abduction, etc.), pain on manipulation 
and use accentuated, indication of swelling on use, and 
characteristic callosities, a 30 percent rating is warranted.  
Where pronounced, with marked pronation, extreme tenderness 
of plantar surfaces of the feet, marked inward displacement 
and severe spasm of the tendo achillis on manipulation, not 
improved by orthopedic shoes or appliances, bilateral flat 
feet warrant a 50 percent rating assignment.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5276.

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40 and 4.45 (2001) are for 
consideration.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The basis of disability evaluation is the ability of the body 
as a whole, or of the psyche, or of a system or organ of the 
body to function under the ordinary conditions of daily life 
including employment.  38 C.F.R. § 4.10.

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination and 
endurance.  Functional loss may be due to the absence or 
deformity of structures or other pathology, or it may be due 
to pain, supported by adequate pathology and evidenced by the 
visible behavior in undertaking the motion.  Weakness is as 
important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  
38 C.F.R. § 4.40.  

With respect to joints, in particular, the factors of 
disability reside in reductions of normal excursion of 
movements in different planes.  Inquiry will be directed to 
more or less than normal movement, weakened movement, excess 
fatigability, incoordination, pain on movement, swelling, 
deformity or atrophy of disuse.  38 C.F.R. § 4.45.  

The intent of the Schedule is to recognize actually painful, 
unstable or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  38 C.F.R. § 4.59.  

The relevant facts are set out briefly as follows:

In connection with the VA orthopedic examination conducted in 
October 1992, the veteran was noted to have a decreased arch 
height bilaterally.  He was noted to demonstrate a nontender 
range of motion in the feet.  The general medical examiner 
noted the veteran had been diagnosed with flat feet and 
prescribed inserts.  A VA outpatient report dated in December 
1995 notes complaints of foot pain.  There was no evidence of 
swelling or point tenderness and the veteran demonstrated a 
full range of ankle motion.  The impression was flat feet.

The veteran presented for a VA examination in September 1996.  
He was noted to have pain at the plantar arch and over the 
posterior heels.  The examiner noted the veteran had used 
inserts with only partial improvement.  The examiner noted no 
tenderness of the posterior tibialis tendon or over the 
plantar fascia insertion into the calcaneus.  X-rays of the 
feet appeared normal.  The impression was moderately 
symptomatic bilateral flexible pes planus of both feet.

In May 1997, the veteran was referred for rehabilitation for 
his bilateral foot complaints.  A consultation report notes 
that the veteran's foot pain did not affect function or daily 
activities.  A VA rehabilitative medicine service record 
dated in August 1997 notes bilateral pes planus of a mild 
degree.  

In April 1999 the veteran reported for a VA examination.  He 
complained of pain primarily about the heel and under the 
balls of the feet.  He indicated he rarely had symptoms under 
the arch of the foot and was not on any regular medications 
for heel pain.  He also reported no effects of his condition 
on his usual occupation.  Examination revealed the veteran to 
walk with a normal gait.  There was no callus formation on 
the bottom of the feet or evidence of pronation of the 
forefoot.  There was tenderness to palpation through the 
metatarsal region and under the heel; no medial arch pain was 
noted.  The impression was a history of flat feet, minimally 
symptomatic.  The examiner stated that the current complaints 
of pain beneath the heels and balls of his feet were not 
consistent with pes planus and that symptoms of pes planus 
were minimal at best.

A dynamic gait analysis in August 1999 disclosed that the 
veteran walked with a pronated gait due to late locking of 
the midtarsal joint and forefoot hypermobility dominating the 
late propulsive phase, along with a varus imbalance.  

The most recent report of VA examination, dated in May 2001, 
notes the veteran's complaint primarily of pain around the 
heels of the feet.  He reported increased symptoms with 
prolonged walking or standing.  He denied significant 
symptoms due to the arch and reported having only minimal 
pain at the metatarsals.  Physical examination revealed that 
the veteran walked with a normal gait.  He was using shoe 
inserts.  There was no evidence of callus formation on the 
plantar aspects of the feet and the veteran stood with the 
weight bearing line lateral to the first metatarsal.  There 
was no evidence of significant forefoot pronation.  The 
examiner described moderate pes planus, stated to be flexible 
and to reverse itself when the veteran came up on his toes.  
The impression was a history of pes planus, flexible, 
bilateral and minimally symptomatic.  The examiner also noted 
plantar fasciitis right more than left.  The examiner 
concluded that the veteran had pes planus of a moderate 
degree that is minimally symptomatic.  The examiner opined 
that the veteran's main complaints had to do with heel pain, 
stated to be consistent with plantar fasciitis and that such 
was separate from the veteran's pes planus.  The examiner 
found no indication of any significant impact of either pes 
planus or plantar fasciitis on the veteran's ability to work.  

A review of the medical evidence, to include the most recent 
VA examination report, shows no evidence that the veteran's 
weight-bearing line is over or medial to the great toe, or 
that there is inward bowing of the tendo achillis.  Moreover, 
the objective evidence does not demonstrate the presence of 
pain on manipulation and use of the feet.  Although the 1996 
VA examiner described flat feet as moderate, such assessment 
appears to indicate the degree of pes planus not the 
symptomatology, and, in any case, to be based on the 
veteran's report of pain and tenderness as opposed to 
objective clinical evidence.  The Board observes that the 
words "slight", "moderate" and "severe" are not defined 
in the Schedule.  Rather than applying a mechanical formula, 
the Board must evaluate all of the evidence to the end that 
its decisions are "equitable and just".  38 C.F.R. § 4.6 
(2001).  

In this case, although medical professionals have at time 
described the degree of pes planus as moderate, multiple VA 
examination reports and other records of medical evaluation 
and treatment conclude that the veteran's pes planus is only 
mildly or minimally symptomatic.  The competent medical 
evidence, to include the 1996 VA examination report, show no 
callus formation, motion limitation or other functional 
disturbance attributable to service-connected pes planus.  In 
fact, in connection with the most recent VA examinations of 
record, the veteran was noted to have symptoms attributable 
instead to plantar fasciitis, a nonservice-connected problem.  
Thus, the medical evidence shows that symptoms resulting from 
and attributable to pes planus are at most mild in nature.  
Such findings do not support assignment of a compensable 
evaluation.

The Board notes that the medical evidence of record shows no 
impairment of gait, posture, coordination, or other evidence 
of motion loss due to pes planus, and further notes no 
atrophy, swelling, etc. resulting in additional functional 
loss due to service-connected pes planus.  In sum, the 
medical evidence shows that the manifestations of the 
disability and the functional impairment resulting from the 
disability do not more nearly approximate the moderate degree 
of symptomatology to warrant assignment of a 10 percent 
evaluation under Diagnostic Code 5276. 

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, as the preponderance of the 
evidence is against the veteran's claim, that doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107(b).

Headaches

In a rating decision dated in February 1993, the RO granted 
service connection for headaches and assigned a 
noncompensable rating, effective May 1, 1992.  The veteran 
did not appeal that decision.  He did appeal a June 1996 
decision that denied entitlement to a compensable rating for 
headaches.  Where entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55, 58 (1994). 

The claims file includes private records dated in March 1996, 
which include note of the veteran's history of headaches, 
described as generally bilateral frontal and temporal with 
occasional pulsations and nausea.  The veteran denied the use 
of medications as a prophylaxis against migraines at that 
time.  Another March 1996 record includes the veteran's 
report of using Motrin for his headaches; he stated that he 
experienced migraines two or three times per month but 
usually only once per month with nausea and/or vomiting.  
Also of record is an entry dated in July 1996, which notes 
frequent headaches, every one-to-two weeks.  The veteran 
indicated he had some nausea and photophobia associated with 
the headaches, typical of prior headaches, but without other 
neurologic symptoms.  He indicated good success with Midrin 
in the past, but reported he was taking only Tylenol or 
Ibuprofen recently.  Associated private records generally 
reflect treatment for orthopedic and allergic complaints.  In 
the course of his appeal the veteran has argued that the 
dosage of Tylenol/Ibuprofen he uses may not be considered 
over-the-counter, but rather of the level requiring a 
prescription.

The veteran presented for a VA examination in September 1996.  
He described having had tension headaches intermittently 
since 1976.  He indicated he had been seen several times, the 
last time in 1991, and reported that since his discharge from 
service he had been followed by a family practitioner.  He 
reported taking Midrin and Imitrex and described the pain as 
mostly occipital radiating to the frontal region and to both 
temples, more to the left.  He reported it felt like steady 
pressure and was associated with a feeling of pulsation in 
the head.  

VA outpatient records dated in August 1998 and March 1999 
include note of migraine and/or frequent headaches for which 
the veteran uses Midrin or Imitrex.

In April 1999, the veteran reported for a VA examination.  
The examiner reviewed the claims file and specifically 
discussed the veteran's history of past head injuries and 
mixed-type tension/migraine headaches.  The veteran 
distinguished two types of headache.  He described tension 
headaches occurring once or twice per week, usually lasting 
for four hours but sometimes lasting for a day or a day and a 
half.  He reported treating these headaches with Motrin and 
indicated they were the less severe and nonprostrating type 
of headache.  He also described migraine headaches, purely 
left-sided and in the temporal area.  He denied any aura, but 
reported associated mild photophobia and phonophobia.  He 
denied any nausea or vomiting associated with the headache.  
He indicated these headaches occurred once every three to 
four weeks and lasted for approximately six hours, but 
occasionally for two-to-three days.  He indicated that 
treatment with Midrin and Imitrex had been effective, and 
that he mostly used Midrin.  He reported he had missed two 
days of work in six months due to the headaches and would 
normally force himself to work through the headaches.

The April 1999 VA examiner noted that on periodic 
examinations in service the veteran had several times 
answered no to having frequent or severe headaches and that 
two prior VA examinations had revealed the veteran's report 
of only tension-type headaches.  The examiner also noted the 
veteran's January 1998 statement to the effect that he had 
one migraine every week as a minimum.  Examination was stated 
to be essentially normal.  The VA examiner noted it was 
difficult to reconcile conflicting evidence in the file as to 
the nature and severity of the veteran's headaches.  The 
examiner concluded that the headaches described had mixed 
features of tension and migraine headaches but that the 
information continued in the veteran's' records did not 
support his description or the nature or duration of such 
headaches.

In May 2001 the veteran reported for a VA examination.  The 
examiner reviewed the claims files and noted prior evaluation 
of the veteran.  The veteran reported his headaches had not 
dramatically changed since the April 1999 VA examination, but 
that now he may have some nausea with some of his migraines.  
He indicated he would take Midrin, and, if unsuccessful, 
Imitrex.  The examiner set out the relevant private medical 
records in the claims files and concluded that such did not 
qualify as treatment records for chronic headaches as severe 
as described by the veteran, noting that the private examiner 
noted only success with Midrin without mention of Imitrex.  
The examiner concluded that the veteran's headaches had mixed 
features of tension and vascular headaches, had responded to 
a certain degree to treatments rendered, and, despite their 
intensity and perceived severity, the veteran had been able 
to tolerate them and miss very few days of work due to 
headaches.

The Board notes that there is neither evidence nor argument 
that the veteran's service-connected headaches are the result 
of a head injury or brain trauma to warrant consideration of 
38 C.F.R. § 4.124a, Diagnostic Code 8045 (2001) or 38 C.F.R. 
§ 4.130, Diagnostic Code 9304 (2001).

38 C.F.R. § 4.124, Diagnostic Code 8100 pertains to 
migraines.  It provides for assignment of a 50 percent rating 
with very frequent completely prostrating and prolonged 
attacks productive of severe economic inadaptability.  With 
characteristic prostrating attacks occurring on an average 
once a month over the last several months, a 30 percent 
rating is warranted.  With characteristic prostrating attacks 
averaging one in two months over the last several months, a 
10 percent rating is warranted, and with less frequent 
attacks a noncompensable rating is assigned.

In this case, there is no evidence substantiating that the 
veteran has characteristic prostrating attacks of headaches.  
He argues that his headaches are frequent, alternately 
indicating such occur up to several times per month or at 
least once per week.  However, despite the description as to 
the frequency and severity of his headaches, the veteran has 
reported some level of relief using Motrin.  Moreover, he has 
consistently indicated he is able to work through his 
headaches on most occasions.  He has indicated he missed only 
two days of work in six months' time.  Furthermore, despite 
his complaints as to frequency, the competent medical records 
do not reflect regular treatment for such headaches, but 
instead show the veteran continues to treat himself with 
Motrin, or that he has obtained refills on prescriptions for 
Midrin or Imitrex.  The medical notations themselves are, 
however, absent any objective note of prostrating attacks.  
Furthermore, the veteran has reported only some occasional 
nausea or vomiting and has denied an aura.  He has 
consistently indicated effective relief with the stated 
medications.  Neither the veteran's subjective reports nor 
the objective notation of his complaints of treatment are 
consistent with a finding of headaches of such a severity or 
duration so as to incapacitate him from all activities and be 
considered prostrating in nature.  

The percentage evaluations set out under Diagnostic Code 8100 
contemplate more than just the frequency of headaches.  Thus, 
the Board emphasizes that it need not dispute the veteran's 
account of how frequently he experiences headaches.  Rather, 
the basis for the denial herein is that Diagnostic Code 8100 
provides for a compensable rating only where headaches are 
prostrating in nature.  In this case the veteran has not 
described headaches which the Board considers to be 
prostrating in nature, nor is there medical or other 
substantiating evidence of prostrating attacks of headaches.  
Consistent with the veteran's own report of being able to 
work through his headaches and to obtain relief with over-
the-counter or prescribed medications, the recent VA examiner 
specifically discussed the absence of objective support for 
the veteran's description of his headaches as severe and 
chronic.  Such conclusions is consistent with that reached in 
connection with prior examinations.  Therefore, a compensable 
evaluation is not warranted under Diagnostic Code 8100.  
Moreover, there is no alternative diagnostic code that would 
be more appropriate to the evaluation of the veteran's 
headaches and allow for the assignment of a compensable 
evaluation.

The Board has again considered the applicability of the 
benefit of the doubt doctrine.  However, as the preponderance 
of the evidence is against the veteran's claim, that doctrine 
is not applicable to this claim.  38 U.S.C.A. § 5107(b).


ORDER

Entitlement to an initial compensable rating for bilateral 
pes planus is denied.

Entitlement to a compensable rating for headaches is denied.



		
	Shane A. Durkin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

